Exhibit 99 General Electric Capital Corporation Condensed Statement of Earnings Three months ended June 30, Six months ended June 30, (Dollars in millions, Unaudited) V % V % Revenues Revenues from services $ Sales of goods 31 26 57 56 Total revenues % % Costs and expenses Costs of sales, operating and administrative expenses Interest Investment contracts, insurance losses and insurance annuity benefits Provision for losses on financing receivables Total costs and expenses % — % Earnings from continuing operations before income taxes % % Benefit (provision) for income taxes Earnings from continuing operations % % Earnings (loss) from discontinued operations, net of taxes Net earnings 15 % 15 % Less net earnings attributable to noncontrolling interests 17 14 28 26 Net earnings attributable to GECC 15 % 15 % Preferred stock dividends declared — — Net earnings attributable to GECC common shareowner $ $ 6 % $ $ 11 % Amounts attributable to GECC Earnings from continuing operations $ $ % $ $ % Earnings (loss) from discontinued operations, net of taxes Net earnings attributable to GECC $ $ 15 % $ $ 15 % General Electric Capital Corporation Summary of Operating Segments Three months ended June 30, Six months ended June 30, (Dollars in millions, Unaudited) V % V % Revenues Commercial Lending and Leasing (CLL) $ $ (3)% $ $ (12)% Consumer (3)% (1)% Real Estate - % 48% Energy Financial Services (32)% (6)% GE Capital Aviation Services (GECAS) (3)% - % Total segment revenues (4)% (1)% GECC corporate items and eliminations 4% 5% Total revenues $ $ (3)% $ $ (1)% Segment profit CLL $ $ 31% $ $ (5)% Consumer (9)% (22)% Real Estate 97% F Energy Financial Services 60 (51)% (26)% GECAS (1)% 4% Total segment profit 12% 9% GECC corporate items and eliminations U U Earnings from continuing operations attributable to GECC (9)% (1)% Earnings (loss) from discontinued operations, net of taxes, attributable to GECC 78% 69% Net earnings attributable to GECC $ $ 15% $ $ 15% General Electric Capital Corporation Condensed Statement of Financial Position June 30, December 31, (In billions, Unaudited) Assets Cash & marketable securities $ $ Inventories Financing receivables - net Property, plant & equipment - net Goodwill & intangible assets Other assets Assets of businesses held for sale Assets of discontinued operations Total assets $ $ Liabilities and equity Borrowings and bank deposits $ $ Investment contracts, insurance liabilities and insurance annuity benefits Other liabilities Liabilities of businesses held for sale — Liabilities of discontinued operations GECC shareowners' equity Noncontrolling interests Total liabilities and equity $ $
